                  IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

JACK STONE,                             )   CIVIL NO. 19-00065 JAO-RLP
                                        )
             Plaintiff,                 )   ORDER VACATING JUDGMENT AND
                                        )   GRANTING PLAINTIFF’S
      vs.                               )   APPLICATION TO PROCEED IN
                                        )   FORMA PAUPERIS
UNITED STATES EMBASSY                   )
TOKYO; UNITED STATES                    )
DEPARTMENT OF STATE,                    )
                                        )
             Defendants.                )
                                        )

      ORDER VACATING JUDGMENT AND GRANTING PLAINTIFF’S
          APPLICATION TO PROCEED IN FORMA PAUPERIS

      On April 1, 2019, the Court issued an Order Denying Without Prejudice

Application to Proceed In Forma Pauperis (“Order”). ECF No. 14. The Court

ordered pro se Plaintiff Jack Stone (“Plaintiff”) to file a new Application to

Proceed In Forma Pauperis (“IFP Application”) by May 1, 2019, emphasizing that

the Application must be received by the deadline. The Court cautioned Plaintiff

that his failure to timely file an IFP Application or pay the applicable filing fee

would result in the automatic dismissal of the action.

      Having not received any filing from Plaintiff by May 7, 2019, the Court

dismissed the action without prejudice pursuant to Federal Rule of Civil Procedure

(“FRCP”) 41(b) and judgment entered the same day. ECF Nos. 15, 16.
A. IFP Refiling and Response

        On May 15, 2019, Plaintiff filed a document titled “IFP Refiling and

Response to (DE 14),” as well as an IFP Application. ECF Nos. 17, 18. In the

Response, Plaintiff claims that he did not receive the Order until April 27, 2019.

He asserts that his Response is timely if mailed on or before May 1, 2019. The

Court disagrees. The Court expressly addressed this issue in its Order due to

Plaintiff’s prior tardiness, and mandated that a new IFP Application be received,

not mailed, by May 1, 2019.

        Plaintiff also complains that he has provided the Court with courtesy email

copies,1 but it has rejected his email submissions even though it would accept

email courtesy copies from attorneys. As explained in its March 4, 2019 Entering

Order, the Court’s email inbox “shall not be used for submitting correspondence to

the court.” ECF No. 8 (citing Local Rule 100.8.3). Its use is limited to proposed

orders and stipulations, none of which Plaintiff has submitted. This rule applies

with equal force to attorneys. No attorneys are permitted to file documents

through the Court’s email or to submit electronic courtesy copies via email or

otherwise. Local Rule 7.7 (requiring two hard courtesy copies of certain filed

documents; noting that courtesy copies for documents filed in hard copy must be

received at the time the original document is filed; and requiring courtesy copies of


1
    Plaintiff did not submit email copies of his Response or IFP Application.
                                           2
electronically filed documents to be mailed from out-of-state “no later than the

business day after filing using ‘overnight’ or ‘next day’ priority”).

      Moreover, those attorneys who utilize CM/ECF (which is not email) are

authorized users of the system because they have undergone necessary training and

are properly registered, whereas Plaintiff is not. Plaintiff is not excepted from

rules and obligations due to his pro se status. Local Rule 83.13. The Court

previously explained that service by electronic means requires a formal request and

approval by the Court. ECF No. 6 at 8 n.2. The same is true if Plaintiff wishes to

utilize CM/ECF for filing.

      These issues notwithstanding, the Court accepts Plaintiff’s representation in

this limited instance that he did not receive the Order until April 27, 2019 and was

therefore unable to timely respond.2 As a result, the Court HEREBY VACATES

the dismissal of this action and the entry of judgment.

      The Court declines to act on the emergency identified in the Response, as it

is not a properly presented motion. The Court has previously explained that

Plaintiff must file a separate motion that complies with all applicable rules if he

wishes to seek injunctive relief. ECF No. 6 at 7.




2
  Plaintiff is cautioned that the Court will not tolerate his continued habitual
tardiness. Violations of deadlines and orders provide bases to impose sanctions,
including but not limited to dismissal.
                                          3
B. IFP Application

      Plaintiff has renewed his request to proceed in forma pauperis. A court may

authorize the commencement or prosecution of any suit without prepayment of

fees by a person who submits an affidavit that the person is unable to pay such

fees. 28 U.S.C. § 1915(a)(1). “An affidavit in support of an IFP application is

sufficient where it alleges that the affiant cannot pay the court costs and still afford

the necessities of life.” Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th Cir.

2015) (citing Adkins v. E.I. Du Pont De Nemours & Co., Inc., 335 U.S. 331, 339

(1948)). Absolute destitution is not required to obtain benefits under the IFP

statute, but “a plaintiff seeking IFP status must allege poverty ‘with some

particularity, definiteness and certainty.’” Id. (citation omitted).

      Plaintiff’s IFP Application sufficiently demonstrates the requisite poverty to

obtain in forma pauperis status. Accordingly, the Court GRANTS the IFP

Application and authorizes Plaintiff to proceed in forma pauperis.

                                   CONCLUSION

      In accordance with the foregoing, Court (1) VACATES the judgment and

dismissal of this action and (2) GRANTS Plaintiff’s IFP Application.




                                           4
      IT IS SO ORDERED.

      DATED:       Honolulu, Hawai‘i, May 22, 2019.




CIVIL NO. 19-00065 JAO-RLP; STONE V. UNITED STATES EMBASSY TOKYO, et al.; ORDER
VACATING JUDGMENT AND GRANTING PLAINTIFF’S APPLICATION TO PROCEED IN
FORMA PAUPERIS




                                         5
